DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 7/7/2021.  Claim 1 is pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  
--,-- (coma) should be inserted after the end of Table 1 (line 14) for proper grammar since “take the maximum output power…” (line 15) seems to be part of “Step 1”;
“x1 x2 x3 x4 Max P(x,z)” (line 18) should be –x1, x2, x3, x4, and Max P(x,z), given:—for proper grammar and for greater clarification;
--;-- (semicolon) should be inserted after “0.159<=0” (line 19) for proper grammar;
--;-- (semicolon) should be inserted after “1602.24” (line 20) for proper grammar;
--; and—should be inserted after “1.6” (line 21) for proper grammar;
“Ux1, Ux2, Ux3, Ux4” (line 29) should be –Ux1, Ux2, Ux3, Ux4, -- for proper grammar;
--, given:-- should be inserted after “Min (..)” (line 30) for proper grammar and for greater clarification;
--;-- (semicolon) should be inserted after “1602.24” (line 32) for proper grammar;
--; and-- (semicolon) should be inserted after “1.6” (line 33) for proper grammar;
“select the corresponding” (line 35) should be –select corresponding—for proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, wherein 
the various variables or parameters such as Rs, Rsh, C, N, S, T, dp, Up, s.t.G, g, and Max P(x,z) are undefined;  
“the material parameters” (line 3) should be –material parameters” for proper antecedent basis; 
“the temperature” (line 4) should be –temperature—for proper antecedent basis;
“the actual working” (line 4) should be –an actual working—for proper antecedent basis;
“the specific distribution” (line 5) should be –a specific distribution—for proper antecedent basis;
“the maximum output power” (line 15) should be –a maximum output power—for proper antecedent basis;
“the studied cell” (line 16) should be—a studied cell—for proper antecedent basis;
“the deterministic optimal model” (line 17) should be –a deterministic optimal model—for proper antecedent basis’
It is NOT understood how “x1, x2, x3, x4 and Max P(x,z)” (line 18)  can be found using the equation s.t.g(x,z) and the range of values of x1, x2, x3, x4;  that is, there does NOT seem to be a relationship exists in the equations to allow all of these variables to be solved;  additionally, it is NOT understood what the deterministic optimal model is—it seems to be values of x1, x2, x3, x4 and Max P (x, z);
It is NOT understood how the specific distribution shown in Table 1 relates the deterministic optimal model (line 17) since there is no specific mention use the values in the table in the equation, although the vlues of x1, x2, x3, x4, seem to come from the table;
It is not understood if “Pmax” (line 23) is the same as “Max P(x,z)” (line 18);
“the initial point of the mean value” (line 26) should be –an initial point of a mean value—for proper antecedent basis;
“the robust optimal model” (line 27) should be –a robust optimal model—for proper antecedent basis;
It is NOT clear if “the mean value and stand deviation” (lines 27-28) refer to the “mean value” and “standard deviation” listed in recited table 1;
It is NOT understood what the robust optimal model (line 27) comprises since the expression includes “Find Ux1, Ux2, Ux3, Ux4, Min (…) (lines 29-30) as well as the expression s.t.G(x,z), Ux1, Ux2, Ux3, Ux4 equations;
It is NOT understood how Ux1, Ux3, Ux4 and Min values can be determined based on the expression s.t.G(x,z) and the ranges of values Ux1, Ux2, Ux3, and Ux4 as given; that is, there does NOT seem to be a relationship exists in the equations to allow all of these variables to be solved;  
“the mean value Ux” (lines 34-35) should be –a mean value Ux—for proper antecedent basis.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the objections due the noted minor informalities.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 1, the claim recites a robust optimal design method for photovoltaic cells comprising a combination of inventive steps of Step 1 to Step 3 involving establishing the deterministic optimal model, solving the deterministic model by Monte Carlo method, obtaining the robust optimal model, solving the robust optimal model by Monte Carlo method, from which the corresponding materials and manufacturing techniques are selected, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process; (2)  under Step 2A, Prong  One, the claim  is NOT directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design, as normally found in the art of computer-aided design and analysis of circuits; nor are  the claims directed to certain methods of organizing human activity.  Although the claim recites mathematical calculations involving specific equations or expressions, the step of selecting the corresponding materials and manufacturing techniques of photovoltaic components according to the obtained ux, so as to achieve robust optimal design for photovoltaic cells, provide for the integration of the judicial exception into a practical application of the claims a whole and therefore, is patent eligible under 35 USC 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	

/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 29, 2022